OMB APPROVAL OMB Number3235-0101 Expires:February 28, 2014 Estimated average burden hours per response 1.00 SEC USE ONLY DOCUMENT SEQUENCE NO. CUSIP NUMBER WORK LOCATION UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE ATTENTION:Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. 1(a)NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO. Gabelli Dividend & Income Trust 80-0080998 811-21423 1(d)ADDRESS OF ISSUERSTREETCITYSTATEZIP CODE (e) TELEPHONE NO. One Corporate CenterRyeNY10580 AREA CODE NUMBER 921-5000 2(a)NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) IRS IDENT. NO. (c)RELATIONSHIP TO ISSUER (d)ADDRESSSTREETCITYSTATEZIP CODE GAMCO Investors, Inc. 13-4044521 Parent Company of Investment Adviser for Issuer One Corporate CenterRye NY10580 INSTRUCTION:The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 3(a) Title of the Class of Securities To Be Sold (b) Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities SEC USE ONLY Broker-Dealer File Number (c) Number of Shares or Other Units To Be Sold [See instr. 3(c)] (d) Aggregate Market Value ([See instr. 3(d)] (e) Number of Shares or Other Units Outstanding [See instr. 3(e)] (f) Approximate Date of Sale [See instr. 3(f)] (MODAYYR) (g) Name of Each Securities Exchange [See instr. 3(g)] Common Stock G.research, Inc. One Corporate Center Rye, NY 10580 as of 5/8/13 5/8/2013 NYSE INSTRUCTIONS: 1.(a)Name of Issuer (b)Issuer’s I.R.S. Identification Number (c)Issuer’s S.E.C. file number, if any (d)Issuer’s address, including zip code (e)Issuer’s telephone number, including area code 2.(a)Name of person for whose account the securities are to be sold (b)Such person’srelationship to the issuer (e.g., officer, director, 10% stockholder, or member of immediate family of any of the foregoing) (c)Such person’s address, including zip code 3.(a)Title of the class of securities to be sold (b)Name and address of each broker through whom the securities are intended to be sold (c)Number of shares or other units to be sold (if debt securities, give the aggregate face amount) (d)Aggregate market value of the securities to be sold as of a specified date within 10 days prior to the filing of this notice (e)Number of shares or other units of the class outstanding, or if debt securities the face amount thereof outstanding, as shown by the most recent report or statement published by the issuer (f)Approximate date on which the securities are to be sold (g)Name of each securities exchange, if any, on which the securities are intended to be sold Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1147 (02-08) 1 TABLE I SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of the Class Date You Acquired Nature of Acquisition Transaction Name of Person from Whom Acquired (if gift, also give date donor acquired) Amount of Securities Acquired Date of Payment Nature of Payment Common Stock 11/25/2003 Private Purchase Issuer 11/25/2003 Cash INSTRUCTIONS: If the securities were purchased and full payment therefore was not made in cash at the time of purchase, explain in the table or in a note thereto the nature of the consideration given.If the consideration consisted of any note or other obligation, or if payment was made in installments, describe the arrangement and state when the note or other obligation was discharged in full or the last installment paid. TABLE II SECURITIES SOLD DURING THE PAST 3 MONTHS Furnish the following information as to all securities of the issuer sold during the past 3 months by the person for whose account the securities are to be sold. Name and Address of Seller Title of Securities Sold Date of Sale Amount of Securities Sold Gross Proceeds REMARKS:(1)Average price at which the shares were sold.Excludes commissions. INSTRUCTIONS: See the definition of “person” in paragraph (a) of Rule 144.Information is to be given not only as to the person for whose account the securities are to be sold but also as to all other persons included in that definition.In addition, information shall be given as to sales by all persons whose sales are required by paragraph (e) of Rule 144 to be aggregated with sales for the account of the person filing this notice. ATTENTION: The person for whose account the securities to which this notice relates are to be sold hereby represents by signing this notice that he does not know any material adverse information in regard to the current and prospective operations of the Issuer of the securities to be sold which has not been publicly disclosed.If such person has adopted a written trading plan or given trading instructions to satisfy Rule 10b5-1 under the Exchange Act, by signing the form and indicating the date that the plan was adopted or the instruction given, that person makes such representation as of the plan adoption or instruction date. May 8, 2013 DATE OF NOTICE/s/ Robert S. Zuccaro (SIGNATURE) Robert S. Zuccaro, Executive Vice President and CFO DATE OF PLAN ADOPTION OR GIVING OF INSTRUCTION IF RELYING ON RULE 10B5-1 The notice shall be signed by the person for whose account the securities are to be sold.At least one copy of the notice shall be manually signed. Any copies not manually signed shall bear typed or printed signatures. ATTENTION:Intentional misstatements or omission of facts constitute Federal Criminal Violations (See 18 U.S.C. 1001) SEC 1147 (02-08) 2
